Citation Nr: 0511772	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  94-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
service-connected degenerative disc disease at L5-S1, with 
recurrent right sciatica, arachnoiditis, excision of scar 
tissue and nerve root compression at L4, L5 on the left.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1980 to 
January 1984.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in July 1996 and July 2000.  

In March 2004, the veteran withdrew her appeal regarding the 
issue of increased special monthly compensation.  That issue, 
therefore, is not before the Board.  

In September 2004, the RO assigned a 60 percent schedular 
rating effective on August 15, 2000; a temporary total rating 
was assigned effective on April 9, 2003, and the 60 percent 
schedular rating was then made effective on July 1, 2003.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  


FINDINGS OF FACT

1.  The service-connected low back disability is not shown to 
have been manifested by more than favorable ankylosis of the 
lumbar spine that could have been permissibly combined with 
the separate ratings assigned for an associated neurologic 
abnormality involving the each lower extremity or, in the 
alternative, findings consistent with more than pronounced 
intervertebral disc syndrome prior to August 15, 2000.  

2.  The service-connected low back disability currently is 
not shown to be manifested by unfavorable ankylosis of the 
entire thoracolumbar spine that could be permissibly combined 
with the associated (separately rated) neurologic abnormality 
involving the lower extremities; findings of more than 
intervertebral disc syndrome manifested by incapacitating 
episodes of at least 6 weeks during one year are not shown.  


CONCLUSIONS OF LAW

1.  Without resorting to impermissible pyramiding, the 
schedular criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected low back 
disability cannot be favorably applied, prior to August 15, 
2000.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.71a including Diagnostic Code 5293 
(2002); Diagnostic Codes 5235-5243 (2004).  

2.  With resorting to impermissible pyramiding, the schedular 
criteria for the assignment of an evaluation in excess of 60 
percent for the service-connected low back disability cannot 
be favorably applied, on or after August 15, 2000.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.71a including Diagnostic Code 5293 (2002); 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at personal hearings at the 
RO.  

Further, by the March 1992 Statement of the Case, the 
November 1993, October 1995, August 1997, November 1999, 
December 2003, and September 2004 Supplemental Statements of 
the Case, and a May 2003 letter, she and her representative 
have been notified of the evidence needed to establish the 
benefit sought, and she has been advised via the May 2003 
latter and September 2004 Supplemental Statement of the Case 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By June 1984 rating decision, the RO granted service 
connection for a low back disability to which it assigned a 
20 percent disability evaluation.  

By June 1987 rating decision, the RO assigned a temporary 
total (100 percent) evaluation pursuant to hospitalization 
from September to October 1986 when the veteran underwent a 
bilateral L4 laminectomy and diskectomy.  The 100 percent 
evaluation was effective on September 14, 1986 to November 
30, 1986.  

By August 1987 rating decision, the RO assigned a temporary 
total evaluation from June 26, 1987 to August 31, 1987 due to 
hospitalization.  

In March 1989, the veteran filed a claim for increase.  By 
January 1990 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected low back 
disability effective on September 1, 1987 and an evaluation 
of 40 percent effective on November 2, 1988.  

An April 1991 private medical examination report revealed 
that the veteran underwent two low back surgical procedures.  
One in 1986 and the other in 1987.  She also had bilateral 
foot drop.  She complained of increasing low back pain.  

On neurologic examination, the examiner noted diffuse 
tenderness over the lumbosacral spine and lumbar incision.  
There was no dorsiflexion of either foot.  There was 
diminished sensation to L5 distribution.  The examiner 
diagnosed stenosis at L4-5 with disc herniation and 
arachnoiditis with bilateral L5 radiculopathy.  

In a November 1991 VA medical examination report, the 
examiner commented that the veteran was wheelchair bound, 
could not stand unless holding onto a chair, and could bend 
only in a sitting position.  The veteran wore a back brace.  
The examiner diagnosed low back pain secondary to 
degenerative disc disease due to injuries in the 1980's.  He 
remarked that the veteran was status post three back 
surgeries.  

By February 1992 rating decision, the RO denied an increased 
rating for the service-connected low back disability.  

In her April 1992 VA Form 9, the veteran asserted that she 
could not walk due to her service-connected disability.  

At a July 1992 hearing at the RO, the veteran testified that 
she could not walk, experienced constant low back pain, and 
suffered from continuing degeneration of the lumbar spine.  
The veteran further indicated that she could not sit in her 
wheelchair for more than a few hours due to pain and was 
bedridden much of the time.  

An October 1992 private medical examination report reflected 
that the veteran underwent multiple lumbar spine surgeries 
and suffered from recurrent low back pain.  There was 
evidence on neurologic examination that was inconsistent with 
physiologic functioning.  

A May 1994 orthopedic examination report revealed diagnoses 
of lumbar stenosis at L4-5 or herniated nucleus pulposus, 
status post surgery in 1986 and 1987, lumbar spine fusion in 
1991, and arachnoiditis.  

A June 1994 VA progress note indicated that a magnetic 
resonance imaging (MRI) of the lumbosacral spine reflected 
osteophytes at L4-5.  

A July 1995 X-ray study of the lumbar spine revealed 
degenerative disc disease and minimal retrolisthesis at L4-5, 
marked hypertrophic changes in the posterior spinal arch, and 
status post L5 laminectomy.  

A July 1995 computed tomography scan showed changes 
compatible with a herniated disc or scar at L4-5, status post 
L5 laminectomy with evidence of scarring in the laminectomy 
defect.  

On a January 1997 VA examination, the veteran complained of 
pain.  She was in a wheelchair and showed great difficulty in 
attempting to stand.  Lumbar spine range of motion was 
impossible to assess due to the veteran's immobility.  There 
was moderate atrophy of both lower extremities.  The X-ray 
evidence revealed severe scarring around the lumbar spine and 
non-union of her fusion mass at L4-5 and L3-4.  The 
neurologic examination was inconsistent with actual findings.  

An August 2000 MRI of the lumbar spine indicated mild 
degenerative disc degeneration and bulging at L2-3 and mild 
congenital central stenosis.  At L3-4, there was diffuse disc 
bulging, facet hypertrophy, and minimal to mild central 
stenosis.  At L4-5, the disc was markedly narrowed.  There 
was loss the disc height, and a portion of the disc projected 
on the left compressing the thecal sac.  There was also a 
related osteophyte.  

At L5-S1, the disc showed minimal bulging.  The impression 
was that of marked degeneration of the L4-5 disc, post-
laminectomy and fusion changes at L4-5, and an osteophyte at 
L4-5 compressing the thecal sac, posterior fusion at L5-S1, 
and moderate congenital and degenerative stenosis at L3-4 and 
L2-3.  

On November 2000 VA examination, the examiner noted that the 
veteran's low back symptoms were sufficient to cause chronic 
pain syndrome.  The examination was consistent with 
impairment of function of the lower extremities secondary to 
chronic pain.  Because reflexes were intact, the extremities 
were not paralyzed.  

Although there was no paralysis, the veteran's chronic pain 
syndrome was productive of severe functional impairment of 
the lower extremities.  The veteran was able to transfer from 
the wheelchair to the examining table unassisted but could 
not walk without assistance.  

On a January 2001 VA examination, the veteran's lumbar spine 
range of motion was that of 0 to 5 degrees of extension and 0 
to 45 degrees of flexion.  The veteran stated that the left 
leg was numb.  Patellar reflexes were symmetrical.  The X-ray 
studies, according to the examiner, revealed significant 
arthritic changes at L4-5, and there was no disc space at 
that level.  

A March 2001 neurologic examination report indicated that the 
examination was normal.  There was no electrodiagnostic 
evidence of lower lumbar radiculopathy.  

In April and May 2003, the veteran was hospitalized for back 
surgery.  The postoperative diagnosis was, in pertinent part, 
L4-5 herniated disc and chronic low back pain.  

In May 2003, the veteran visited the emergency room of a 
local hospital with complaints of back pain.  The diagnosis 
was that of exacerbation of chronic low back pain.  

On a June 2003 VA examination, the veteran indicated that she 
required a wheelchair but could walk with the assistance of a 
walker at home.  She could stand for approximately five 
minutes to do dishes but was then forced to sit down due to 
pain.  Her ability to use the lower extremities was impaired 
due to severe back pain.  

In March 2004, the veteran gave testimony at a personal 
hearing at the RO.  She indicated that she underwent back 
surgery in April 2003.  The only benefit she derived from 
that surgery was the ability to sit better.  Her surgeries in 
general only provided very temporary relief.  She stated that 
she took analgesics to ease low back pain.  

The pain was always present but somewhat dulled by the 
medication.  She indicated that she suffered from low back 
muscle spasms.  Her sleep was disturbed due to the spasms and 
ensuing pain.  She became uncomfortable after an hour in the 
wheelchair.  She was "wobbly" when walking even a few 
steps.  

By September 2004 rating decision, the RO assigned a 60 
percent evaluation for the service-connected low back 
disability effective on August 15, 2000, a temporary total 
evaluation effective on April 9, 2003, and a 60 percent 
evaluation effective on July 1, 2003.  

The veteran's combined schedular rating was 90 percent, 
beginning on March 10, 1992.  She was assigned a total rating 
based on individual unemployability due to service-connected 
disability, effective on April 28, 1989.  

The Board notes that the veteran has also been granted 
service connection and assigned separate ratings for bowel 
incontinence, left leg weakness with partial left foot drop, 
right leg weakness with partial right foot drop and bladder 
incontinence, as secondary to the service-connected low back 
disability.  

The veteran currently is assigned separate 20 percent ratings 
for neurologic disability manifested by weakness of each leg 
with partial foot drop, as secondary to the service-connected 
low back disability.  The rating for the left leg has been in 
effect since June 26, 1987; the other has been in effect 
since July 27, 1989.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected degenerative disc disease at 
L5-S1, with recurrent right sciatica, arachnoiditis, excision 
of scar tissue and nerve root compression at L4, L5 on the 
left has been rated 60 percent disabling by the RO under the 
provisions of Diagnostic Code 5293.  38 C.F.R. § 4.71a 
(2002).  

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were revised effective on September 26, 
2003, during the course of this appeal.  See 68 Fed. Reg. 
51454 (August 27, 2003).  The Board notes further that 
effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  

The revised criteria now provide for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  

Intervertebral disc syndrome is now rated under Diagnostic 
Code 5243.  That Diagnostic Code now specifically provides 
that she must be evaluated under both the General Formula and 
under the formula for rating intervertebral disc syndrome, to 
determine which method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Prior to the recent amendments to the rating criteria, the 
highest available rating under Diagnostic Code 5293 was 60 
percent, indicative of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  

Under the older criteria, a higher evaluation for 
disabilities of the spine was 100 percent for fracture of the 
vertebra or complete bony fixation (ankylosis) of the spine 
in an unfavorable angle, with marked deformity and 
involvement of major joints or without other joint 
involvement.  A 60 percent rating was assignable without cord 
involvement and abnormal mobility requiring neck brace (jury 
mast) or for complete bony fixation (ankylosis) of the spine 
in a favorable angle.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5286 (2002).  

A 50 percent rating is also assignable of unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

A review of the former criteria shows that the veteran is not 
entitled to 60 percent or higher due to a spinal fracture or 
on the basis complete bony fixation of the spine at an 
unfavorable angle.  Absent service-connected findings 
involving the entire spine, a 100 percent evaluation under 
the old criteria cannot be applied in this case.  38 C.F.R. 
§§ 5285 (2002).  

The service-connected low back disability picture in this 
case also is not shown to have been manifested by more than 
favorable ankylosis of the lumbar spine or the thoracolumbar 
area of the spine with an associated neurologic deficit that 
had been separately rated at any time during the course of 
this appeal.  

A 60 percent rating is also the maximum disability rating 
assignable solely on the basis of intervertebral disc 
syndrome under either version of the rating criteria.  
38 C.F.R. § 5243 (2004).  However, given the findings in this 
case, it would be impermissible for the Board to assign a 
rating higher than 40 percent under these criteria given the 
provisions of 38 C.F.R. § 4.17 because the veteran has 
already been assigned separate, compensable ratings for 
associated neurological disability involving each lower 
extremity.  

Without resorting to impermissible pyramiding in this case, 
under these circumstances, no basis exists under either the 
old or new criteria for the assignment of a higher schedular 
rating for the service-connected low back disability during 
the pendency of the appeal.  



ORDER

An increased rating for the service-connected degenerative 
disc disease at L5-S1, with recurrent right sciatica, 
arachnoiditis, excision of scar tissue and nerve root 
compression at L4, L5 on the left is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


